Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicants set forth claims to isocyanate reactive compositions and methods for preparing rigid foams involving the same wherein  select combinations of polyols, tertiary amines and hydrochlorofluoroolefin(HCFO) involved blowing agent combinations are provided that afford good product development when utilized in forming rigid foam products.  These products and associated processes are not taught or fairly suggested by the prior art.  The closest prior art may be considered Schilling et al.(2018/0134861){cited by applicants}.  However, Schilling et al., taken alone or in combination with other prior art, lacks a teaching or fair suggestion of the utilization of the instantly claimed alkanolamine-initiated polyether polyol as claimed in HCFO involved polyol premixes as defined by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/Primary Examiner, Art Unit 1765